Madsen, J.
(concurring) — The invited error doctrine should not be applied to preclude claimed error resulting from a pattern jury instruction proposed by the defense. The pattern jury instructions are the result of considerable work of the Washington Supreme Court Committee on Jury Instructions which was created in 1963 by order of this court. See 6 Washington Pattern Jury Instructions: Civil Preface, at VII (3d ed. 1989) (WPI). In remarks addressing the third edition of the Civil Washington pattern jury instructions, the members of this court observed that the pattern instructions reduce
the time and effort which must be expended on the preparation of jury instructions in the day to day trial of cases. Furthermore, these pattern instructions have greatly enhanced the quality of justice in our courts by improving the quality of instructions given to juries. The intention is to present patterns for simple, brief, accurate and unbiased statements of the law. . . . We recommend the use of these pattern instructions.
Letter from Justices to Members of the Washington Bench and Bar (Jan. 1989), in 6 WPI at V The Committee Chair noted the aim of the Committee “to present patterns for *554simple, brief, accurate and unbiased statements of the law . . . .”6 WPI, Preface at VII (Judge George T. Shields, Chair).
Clearly, the criminal pattern instructions have been formulated with the same goals in mind. Further, the importance this court attaches to the pattern instructions is evident in the many cases where the court refers to the instructions or to the Committee’s comments. Indeed, this court has specifically referred prosecutors to the criminal pattern instructions for the' purpose of identifying, in many cases, the essential elements that must be included in a charging document. State v. Kjorsvik, 117 Wn.2d 93, 102 n.13, 812 P.2d 86 (1991).
This court has said the invited error doctrine serves to avoid a defendant’s misleading the trial court. State v. Henderson, 114 Wn.2d 867, 868, 792 P.2d 514 (1990). I cannot conceive how that purpose is furthered by condemning the defendant for doing exactly what most attorneys do, with this court’s general approval, in proposing instructions—rely on the Committee’s pattern jury instructions. The Court of Appeals sensibly refused to apply the invited error doctrine in a criminal case where, in the absence of a criminal pattern instruction on superseding intervening cause, the civil pattern instruction proposed by the defense was given. State v. Young, 48 Wn. App. 406, 414-15, 739 P.2d 1170 (1987). Although it is now apparent that criminal pattern instruction 16.02 on self-defense could lead to fatal ambiguity should it be given alone, defendants should not be faulted for proposing the instruction.
The injustice in applying the invited error doctrine in these circumstances is underscored in the majority’s analysis. While the majority applies the doctrine where defendants have proposed pattern jury instructions, the majority also holds that giving of a pattern instruction is not ineffectiveness of counsel because it is not deficient performance for counsel to rely upon the pattern instructions.
I would hold the invited error doctrine does not apply where the instructions proposed are pattern jury instructions.
*555I would, nevertheless, affirm the convictions in four of these consolidated cases. In a decision filed shortly after oral argument in this matter, the court held that while 11 Washington Pattern Jury Instructions: Criminal 16.02, at 176 (2d ed. 1994) (WPIC) is ambiguous and presumptively prejudicial, the jury is nevertheless adequately instructed on the law of self-defense where WPIC 16.07 is given along with WPIC 16.02. State v. Hutchinson, 135 Wn.2d 863, 884-85, 959 P.2d 1061 (1998), cert. denied, 119 S. Ct. 1065 (1999). The two instructions, “taken in their entirety, properly state[] the law.” Id. at 885. Because both of these instructions were given in State v. Studd, 87 Wn. App. 385, 942 P.2d 985 (1997), State v. Cook, No. 19020-6-II (Wash. Ct. App. July 18, 1997), State v. Bennett, 87 Wn. App. 73, 940 P.2d 299 (1997) and State v. McLoyd, 87 Wn. App. 66, 939 P.2d 1255 (1997), I would affirm in these cases on the basis that no instructional error occurred. In two of the cases, State v. Ameline, No. 17339-5-II (Wash. Ct. App. July 25, 1997) and State v. Fields, 87 Wn. App. 57, 940 P.2d 665 (1997) instructional error did occur because WPIC 16.02 was given alone, and reversal for new trials is proper.
I concur in the result reached by the majority.